Citation Nr: 1236219	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973 and from November 1974 to April 1979.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In October 2007 the Veteran testified at a local RO hearing.

This case was previously before the Board in January 2010 at which time the claim was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board, in its January 2010 remand, noted that in September 2009 a VA examiner reported that the Veteran's left and right knee disabilities posed a significant effect upon the Veteran's usual occupation.  As such, the Board found that a claim of entitlement to a TDIU was reasonably raised and remanded the claim for the issue to be developed and adjudicated by the RO.

In this remand, the Board ordered that the Veteran be afforded a VA medical examination and for an opinion to be rendered addressing "whether all service-connected disabilities, considered in combination, rendered the Veteran unemployable."

In October 2010 the Veteran was afforded a VA medical examination.  After thorough examination of the Veteran, the examiner rendered separate opinions regarding the impact of the Veteran's service-connected lumbar spine disability, left ankle disability, right knee disability, and left knee disability on the Veteran's employability.  In addition, the examiner rendered opinions regarding the impact Veteran's nonservice-connected atrial fibrillation, benign prostatic hypertrophy, and status post bilateral lower extremity vein stripping for varicose veins on the Veteran's employability.  The examiner did not render an opinion regarding the impact of the Veteran's service-connected bilateral hearing loss or tinnitus on the Veteran's employability.  Lastly, the examiner did not render an opinion regarding whether the Veteran's service-connected disabilities, in combination, rendered the Veteran unemployable.
 
The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examiner did not render an opinion regarding whether the Veteran's service-connected disabilities, in combination, without consideration of the Veteran's nonservice-connected disabilities, rendered him unemployable, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination. 

Review of the claims file reveals that the Veteran has reported that he received treatment from Drs. J.K., D.P., T.N., D.D. and J.B.  Although the record reveals that some treatment records from some of these physicians have been associated as contained in the records regarding the Veteran's claim for Social Security Administration disability benefits and otherwise, it is unclear if all of the records regarding the Veteran's treatment from these physicians have been obtained.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, on remand, after adequate authorization has been obtained, attempts must be made to obtain all records of the Veteran's treatment from Drs. J.K., D.P., T.N., D.D. and J.B.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is currently in receipt of service-connected benefits for recurrent lumbar strain without evidence of radiculopathy, currently evaluated as 20 percent disabling; traumatic arthritis of the left ankle, currently evaluated as 20 percent disabling; tinnitus, currently evaluated as 10 percent disabling; residuals of injury to the right knee, currently evaluated as 10 percent disabling; residuals of left knee injury, currently evaluated as 10 percent disabling; and bilateral hearing loss, currently evaluated as noncompensably disabling.  The Veteran's current total combined evaluation is 60 percent disabling.

The Board notes that a total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16 (2011).  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, which is the case here, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

As the Board is remanding the claim for another VA examination, if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2012.

2.  After obtaining adequate authorization from the Veteran, attempt to obtain all treatment records regarding the Veteran from Drs. J.K., D.P., T.N., D.D. and J.B.  All attempts to obtain these records must be recorded in the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  The Veteran and his representative must be notified of any unsuccessful attempt to obtain identified records.

3.  Thereafter, schedule the Veteran for a VA medical examination, if possible by a vocational expert, to determine whether the Veteran's service-connected disabilities, including lumbar spine disability, left ankle disability, right knee disability, left knee disability, tinnitus, and bilateral hearing loss, considered alone or in combination, render the Veteran unemployable.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities, considered in combination, render him unemployable.

4.  Thereafter, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, then the RO must readjudicate that portion of the issue in the first instance, and refer the matter to the Director, Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.  In any event, if TDIU is not granted, the RO must provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond thereto, and then return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


